UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number Exact name of registrant as specified in their charters, states of incorporation, addresses of principal executive offices, and telephone numbers I.R.S. Employer Identification Number 1-15929 Progress Energy, Inc. 410 South Wilmington Street Raleigh, North Carolina 27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-2155481 NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Progress Energy Yes o No x At August 2, 2010, the registrant had 292,581,000 shares of common stock (without par value) outstanding. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Progress Energy, Inc. (Progress Energy) Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010 (the Form 10-Q) is to furnish the Progress Energy interactive data file formatted in eXtensible Business Reporting Language (“XBRL”) on Exhibit 101 to the Form 10-Q, as required by Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of August 6, 2010, and has not been updated to reflect events occurring subsequent to that date. In accordance with Rule406T of RegulationS-T, Exhibit101 shall not be deemed to be “filed” for purposes of Section 11 or 12 of the Securities Act of 1933, as amended (the “Securities Act”), Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of these sections, and is not part of any registration statement or prospectus, and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing or document. ITEM 6.EXHIBITS (a) Exhibits Exhibit Number Description 10(a)* Amended and Restated Management Incentive Compensation Plan of Progress Energy, Inc., effective as of September 1, 2010 10(b)* Amended and Restated Management Deferred Compensation Plan of Progress Energy, Inc., effective as of September 1, 2010 31(a) * 302 Certifications of Chief Executive Officer 31(b) * 302 Certifications of Chief Financial Officer 32(a) * 906 Certifications of Chief Executive Officer 32(b) * 906 Certifications of Chief Financial Officer The following financial statements and notes thereto for Progress Energy from the Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, filed on August 6, 2010, formatted in XBRL: (i) the Unaudited Condensed Consolidated Statements of Income, (ii) the Unaudited Condensed Consolidated Balance Sheets, (iii) the Unaudited Condensed Consolidated Statements of Cash Flows, and (iv) the Notes to Unaudited Condensed Interim Financial Statements. *Previously filed. SIGNATURES Pursuant to requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. PROGRESS ENERGY, INC. Date: August 26, 2010 (Registrant) By: /s/ Mark F. Mulhern Mark F. Mulhern Senior Vice President and Chief Financial Officer By: /s/ Jeffrey M. Stone Jeffrey M. Stone Chief Accounting Officer and Controller INDEX TO EXHIBITS Exhibit Number Description 10(a)* Amended and Restated Management Incentive Compensation Plan of Progress Energy, Inc., effective as of September 1, 2010 10(b)* Amended and Restated Management Deferred Compensation Plan of Progress Energy, Inc., effective as of September 1, 2010 31(a) * 302 Certifications of Chief Executive Officer 31(b) * 302 Certifications of Chief Financial Officer 32(a) * 906 Certifications of Chief Executive Officer 32(b) * 906 Certifications of Chief Financial Officer The following financial statements and notes thereto for Progress Energy from the Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, filed on August 6, 2010, formatted in XBRL: (i) the Unaudited Condensed Consolidated Statements of Income, (ii) the Unaudited Condensed Consolidated Balance Sheets, (iii) the Unaudited Condensed Consolidated Statements of Cash Flows, and (iv) the Notes to Unaudited Condensed Interim Financial Statements. *Previously filed.
